Title: To John Adams from Francis Dana, 17 February 1799
From: Dana, Francis
To: Adams, John



Sir
Cambridge Feb. 17th 1799.

I did myself the honor to write you a few posts back, enclosing, & supporting a letter of recommendation from Genl: Knox to the Secretary of War, of Mr. Barrons a Tutor of Harvard University as a suitable person for a captain in the train of Artillery. On that hand I have now nothing to add. But I then intimated to you that I might probably, at a future day, request an appointment for my second Son as Midshipman in our rising Navy. He has expressed a strong wish to enter into that line of service. And I am the more readily inclined to yeild to his inclination from a recollection of your wishes expressed in a conversation between us when you was last at Quincy, that young Gentlemen of education and respectable connections wou’d offer themselves for the naval service. His name is Edmund Trowbridge Dana. He is now in the senior class at the University. I can say truly of him that he is neither addicted to any vice, or wanting in abilities: and is of a firm and determined spirit. He wishes, if it might be, to be appointed on board the ship now building at Portsmouth, &, as we understand, to be commanded by Capt: Seaver, whom we know to be a Man of respectable Connections and of a liberal education. My Son’s being at the University will form no impediment to his appointment: for as I wish him to stand as forward as possible, he will quit the moment he may be called for, without waiting for his degree; which I presume may be obtained without difficulty in his absence.
Of politics I will only say, that I pray Heaven I may be mistaken, when I declare it as my expectation, that if we have not a foreign War, a civil War will be the lot of America. & possibly both.
Respecting the appointment of my son, I shou’d wish as early information as may be convenient; for shou’d it not take place, other measures respecting him must be speedily taken
I am, Sir, / with great respect / your most obedient humble Servant

            
            F M Dana